
	
		II
		Calendar No. 114
		111th CONGRESS
		1st Session
		S. 1415
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2009
			Mr. Schumer (for
			 himself, Mr. Chambliss,
			 Mr. Nelson of Nebraska,
			 Mr. Isakson, Ms. Cantwell, Mrs.
			 Shaheen, Mr. Burris,
			 Mr. Vitter, Mr.
			 Casey, Mr. Pryor,
			 Mr. Byrd, Mr.
			 Bennett, Mr. Udall of New
			 Mexico, Mr. Inouye,
			 Mrs. Feinstein, Mr. Durbin, Mrs.
			 Murray, Mr. Warner,
			 Mrs. Hutchison, Mr. Alexander, Mr.
			 Cornyn, Mr. Conrad,
			 Mr. Brownback, Mr. Specter, Mr.
			 Wicker, Mr. Burr,
			 Mr. Lieberman, Mr. Roberts, Mr.
			 Risch, Mrs. Lincoln,
			 Mr. Thune, and Mr. Bond) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Rules and Administration
		
		
			July 16, 2009
			Reported by Mr. Schumer,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Uniformed and Overseas Citizens Absentee
		  Voting Act to ensure that absent uniformed services voters and overseas voters
		  are aware of their voting rights and have a genuine opportunity to register to
		  vote and have their absentee ballots cast and counted, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military and Overseas Voter
			 Empowerment Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The right to vote
			 is a fundamental right.
			(2)Due to
			 logistical, geographical, operational and environmental barriers, military and
			 overseas voters are burdened by many obstacles that impact their right to vote
			 and register to vote, the most critical of which include problems transmitting
			 balloting materials and not being given enough time to vote.
			(3)States play an
			 essential role in facilitating the ability of military and overseas voters to
			 register to vote and have their ballots cast and counted, especially with
			 respect to timing and improvement of absentee voter registration and absentee
			 ballot procedures.
			(4)The Department of
			 Defense educates military and overseas voters of their rights under the
			 Uniformed and Overseas Citizens Absentee Voting Act and plays an indispensable
			 role in facilitating the procedural channels that allow military and overseas
			 voters to have their votes count.
			(5)The local, State,
			 and Federal Government entities involved with getting ballots to military and
			 overseas voters must work in conjunction to provide voter registration services
			 and balloting materials in a secure and expeditious manner.
			3.Clarification regarding
			 delegation of State responsibilitiesA State may delegate its responsibilities in
			 carrying out the requirements under the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff et seq.) imposed as a result of the
			 provisions of and amendments made by this Act to jurisdictions of the
			 State.
		34.Establishment
			 of procedures for absent uniformed services voters and overseas voters To
			 request and for states To send voter registration applications and absentee
			 ballot applications by mail, electronically, and by
			 facsimileby mail
			 or electronically
			(a)In
			 generalSection 102 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1) is
			 amended—
				(1)in subsection (a)—
					(A)in paragraph (4), by striking
			 and at the end;
					(B)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(6)in addition to
				any other method of registering to vote or applying for an absentee ballot in
				the State, establish procedures—
								(A)for absent
				uniformed services voters and overseas voters to request
				by mail, electronically,
				and by facsimileby mail or electronically voter
				registration applications and absentee ballot applications with respect to
				general, special, primary, and runoff elections for Federal office in
				accordance with subsection (e);
								(B)for States to
				send by mail,
				electronically, and by facsimileby mail or electronically (in
				accordance with the preferred method of transmission designated by the absent
				uniformed services voter or overseas voter under subparagraph (C)) voter
				registration applications and absentee ballot applications requested under
				subparagraph (A) in accordance with subsection (e); and
								(C)by which the
				absent uniformed services voter or overseas voter can designate whether they
				prefer for such voter registration application or absentee ballot application
				to be transmitted by
				mail, electronically, or by facsimile.by mail or
				electronically.
								;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(e)Designation of
				email address and facsimile number for absent uniformed services voters and
				overseas voters To request and for states To send voter registration
				applications and absentee ballot applications, and for other purposes related
				to voting information
							(1)In
				generalEach State shall, in addition to the designation of a
				single State office under subsection (b), designate not less than 1 email
				address and not less than 1 facsimile number—
							(e)Designation of means of
				electronic communication for absent uniformed services voters and overseas
				voters to request and for states to send voter registration applications and
				absentee ballot applications, and for other purposes related to voting
				information
							(1)In
				generalEach State shall, in addition to the designation of a
				single State office under subsection (b), designate not less than 1 means of
				electronic communication (such as an email address, Internet website, or
				facsimile)—
								(A)for use by absent
				uniformed services voters and overseas voters who wish to register to vote or
				vote in any jurisdiction in the State to request voter registration
				applications and absentee ballot applications under subsection (a)(6);
								(B)for use by States
				to send voter registration applications and absentee ballot applications
				requested under such subsection; and
								(C)for the purpose
				of providing related voting, balloting, and election information to absent
				uniformed services voters and overseas voters.
								(2)Clarification regarding provision of
				multiple means of electronic communicationA State may, in addition to the means of
				electronic communication so designated, provide multiple means of electronic
				communication to absent uniformed services voters and overseas voters,
				including a means of electronic communication for the appropriate jurisdiction
				of the State.
							(2)Inclusion of
				designated email address and facsimile number on balloting materials and
				related communicationsEach State shall include an email address
				and facsimile number so designated on all balloting materials and related
				communications sent by the State to absent uniformed services voters and
				overseas voters.
							(3)Inclusion of designated means of electronic
				communication with informational and instructional materials that accompany
				balloting materialsEach
				State shall include a means of electronic communication so designated with all
				informational and instructional materials that accompany balloting materials
				sent by the State to absent uniformed services voters and overseas
				voters.
							(3)(4)Availability
				and maintenance of online repository of State contact
				informationThe Federal Voting Assistance Program of the
				Department of Defense shall maintain and make available to the public an online
				repository of State contact information with respect to elections for Federal
				office, including the single State office designated under subsection (b) and
				the email address and
				facsimile numbermeans of electronic
				communication designated under paragraph (1), to be used by
				absent uniformed services voters and overseas voters as a resource to send
				voter registration applications and absentee ballot applications to the
				appropriate jurisdiction in the State.
							(4)(5)Transmission if no preference
				indicatedIn the case where
				an absent uniformed services voter or overseas voter does not designate a
				preference under subsection (a)(6)(C), the State shall transmit the voter
				registration application or absentee ballot application by any delivery method
				allowable in accordance with applicable State law, or if there is no applicable
				State law, by mail.
							(5)Privacy
				protectionsThe procedures established under subsection (a)(6)
				shall ensure that the privacy of the identity and other personal data of an
				absent uniformed services voter or overseas voter who requests or is sent a
				voter registration application or absentee ballot application under such
				subsection is protected throughout the process of making such request or being
				sent such application.
							(6)Security and privacy
				protections
								(A)Security
				protectionsTo the extent practicable, States shall ensure that
				the procedures established under subsection (a)(6) protect the security and
				integrity of the voter registration and absentee ballot application request
				processes.
								(B)Privacy
				protectionsTo the extent practicable, the procedures established
				under subsection (a)(6) shall ensure that the privacy of the identity and other
				personal data of an absent uniformed services voter or overseas voter who
				requests or is sent a voter registration application or absentee ballot
				application under such subsection is protected throughout the process of making
				such request or being sent such
				application.
								.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2010 and each succeeding election
			 for Federal office.
			45.Establishment
			 of procedures for States to transmit blank absentee ballots by
			 mail, online, and by
			 facsimilemail
			 and electronically to absent uniformed services voters and
			 overseas voters
			(a)In
			 generalSection 102 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1), as
			 amended by section 34, is amended—
				(1)in subsection (a)—
					(A)in paragraph (5), by striking
			 and at the end;
					(B)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(7)in addition to any other method of
				transmitting blank absentee ballots in the State, establish procedures for
				transmitting by mail,
				electronically, and by facsimileby mail and electronically blank
				absentee ballots to absent uniformed services voters and overseas voters with
				respect to general, special, primary, and runoff elections for Federal office
				in accordance with subsection (f).
							;
				and
					(2)by adding at the end the following new
			 subsection:
					
						(f)Transmission of
				blank absentee ballots by
				mail, online, and by
				facsimilemail
				and electronically
							(1)In
				generalEach State shall
				establish procedures—
								(A)to transmit blank absentee ballots by
				mail, electronically,
				and by facsimilemail and electronically (in
				accordance with the preferred method of transmission designated by the absent
				uniformed services voter or overseas voter under subparagraph (B)) to absent
				uniformed services voters and overseas voters for an election for Federal
				office; and
								(B)by which the absent uniformed services
				voter or overseas voter can designate whether they prefer for such blank
				absentee ballot to be transmitted
				by mail, electronically,
				or by facsimileby mail and
				electronically.
								(2)Transmission if
				no preference indicatedIn
				the case where an absent uniformed services voter or overseas voter does not
				designate a preference under paragraph (1)(B), the State shall transmit the
				ballot by any delivery method allowable in accordance with applicable State
				law, or if there is no applicable State law, by mail.
							(3)Privacy protectionsThe procedures established under subsection
				(a)(7) shall ensure that the privacy of the identity and other personal data of
				an absent uniformed services voter or overseas voter to whom a blank absentee
				ballot is transmitted under such subsection is protected throughout the process
				of such transmission.
							(3)Security and privacy protections
								(A)Security protectionsTo the
				extent practicable, States shall ensure that the procedures established under
				subsection (a)(7) protect the security and integrity of absentee
				ballots.
								(B)Privacy protectionsTo the extent practicable, the procedures
				established under subsection (a)(7) shall ensure that the privacy of the
				identity and other personal data of an absent uniformed services voter or
				overseas voter to whom a blank absentee ballot is transmitted under such
				subsection is protected throughout the process of such
				transmission.
								.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2010 and each succeeding election
			 for Federal office.
			56.Ensuring absent
			 uniformed services voters and overseas voters have time to vote
			(a)In
			 generalSection 102 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1), as
			 amended by section 4, is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (6),
			 by striking and at the end;
					(B)in paragraph (7),
			 by striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following new paragraphs:
						
							(8)except as provided
				in subsection (g), transmit a validly requested absentee ballot to an absent
				uniformed services voter or overseas voter—
								(A)in the case where
				the request is received at least 45 days before an election for Federal office,
				not later than 45 days before the election; and
								(B)in the case where
				the request is received less than 45 days before an election for Federal
				office—
									(i)in accordance with
				State law; and
									(ii)if practicable
				and as determined appropriate by the State, in a manner that expedites the
				transmission of such absentee ballot; and
									(9)except as provided
				in subsection (g), accept and count a marked absentee ballot of an absent
				uniformed services voter or overseas voter that is postmarked or otherwise
				officially dated on or before the election for Federal office involved if the
				marked absentee ballot is received by the State on or before the later
				of—
								(A)the date that is
				55 days after the date on which a validly requested absentee ballot is required
				to be transmitted under paragraph (8)(A); or
								(B)the date on which
				the State certifies the election.
								;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(g)Exemption of
				certain states from certain time requirements
							(1)In
				generalA State is not required to comply with the requirements
				of paragraphs (8) and (9) of subsection (a) if, on and after the date of
				enactment of this subsection, the State has in effect a law providing that a
				State absentee ballot is required to be available to any absent uniformed
				services voter or overseas voter not later than 55 days before the election for
				Federal office involved (determined beginning on the date on which the State
				transmits a blank absentee ballot to an absent uniformed services voter or
				overseas voter and ending on the deadline of the State for receipt of such
				application).
							(2)Hardship
				exemption
								(A)In
				generalIf the chief State election official determines that the
				State is unable to meet the requirements under such paragraphs with respect to
				an election for Federal office due to an undue hardship described in
				subparagraph (B)(ii), the chief State election official shall request that the
				Presidential designee grant a waiver to the State of the application of such
				paragraphs. Such request shall include—
									(i)a recognition that
				the purpose of such paragraphs is to allow absent uniformed services voters and
				overseas voters enough time to vote in an election for Federal office;
									(ii)an explanation of
				the hardship that indicates why the State is unable to transmit absent
				uniformed services voters and overseas voters an absentee ballot in accordance
				with such paragraphs;
									(iii)the number of
				days prior to the election for Federal office that the State requires absentee
				ballots be transmitted to absent uniformed services voters and overseas voters;
				and
									(iv)a comprehensive
				plan to ensure that absent uniformed services voters and overseas voters are
				able to receive absentee ballots which they have requested and submit marked
				absentee ballots to the appropriate State election official in time to have
				that ballot counted in the election for Federal office, which includes—
										(I)the steps the
				State will undertake to ensure that absent uniformed services voters and
				overseas voters have time to receive, mark, and submit their ballots in time to
				have those ballots counted in the election;
										(II)why the plan
				provides absent uniformed services voters and overseas voters sufficient time
				to vote as a substitute for the requirements under such paragraphs; and
										(III)the underlying
				factual information which explains how the plan provides such sufficient time
				to vote as a substitute for such requirements.
										(B)Approval of
				waiver requestThe Presidential designee shall approve a waiver
				request under subparagraph (A) if the Presidential designee determines each of
				the following requirements are met:
									(i)The comprehensive
				plan under clause (iv) of such subparagraph provides absent uniformed services
				voters and overseas voters sufficient time to receive absentee ballots they
				have requested and submit marked absentee ballots to the appropriate State
				election official in time to have that ballot counted in the election for
				Federal office.
									(ii)One or more of
				the following issues creates an undue hardship for the State:
										(I)The State’s
				primary election date prohibits the State from complying with such paragraphs
				(8) and (9).
										(II)The State has
				suffered a delay in generating ballots due to a legal contest with respect to a
				primary election.
										(III)The State
				Constitution prohibits the State from complying with such paragraphs.
										(C)Timing of
				waiver
									(i)In
				generalExcept as provided under clause (ii), a State that
				requests a waiver under subparagraph (A) shall submit to the Presidential
				designee the written waiver request not later than 90 days before the election
				for Federal office with respect to which the request is submitted. The
				Presidential designee shall approve or deny the waiver request not later than
				65 days before such election.
									(ii)ExceptionIf
				a State requests a waiver under subparagraph (A) as the result of an undue
				hardship described in subparagraph (B)(ii)(II), the State shall submit to the
				Presidential designee the written waiver request as soon as practicable. The
				Presidential designee shall approve or deny the waiver request not later than 5
				business days after the date on which the request is received.
									(D)Application of
				waiverA waiver approved under subparagraph (B) shall only apply
				with respect to the election for Federal office for which the request was
				submitted. For each subsequent election for Federal office, the Presidential
				designee shall only approve a waiver if the State has submitted a request under
				subparagraph (A) with respect to such
				election.
								.
				(b)Runoff
			 electionsSection 102(a) of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–1(a)), as amended by subsection (a), is
			 amended—
				(1)in paragraph (8),
			 by striking and at the end;
				(2)in paragraph (9),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(10)if the State
				declares or otherwise holds a runoff election for Federal office, establish a
				written plan that provides absentee ballots are made available to absent
				uniformed services voters and overseas voters in manner that gives them
				sufficient time to vote in the runoff
				election.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2010 and each succeeding election
			 for Federal office.
			(a)In
			 generalSection 102 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1(a)(1)),
			 as amended by section 5, is amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by inserting and,
			 except as provided in subsection (g), transmit validly requested absentee
			 ballots to such voters, in the case where the request is received at least 45
			 days before an election for Federal office, not later than 45 days before the
			 election before the semicolon at the end;
					(B)in paragraph (6), by
			 striking and at the end;
					(C)in paragraph (7), by
			 striking the period at the end and inserting a semicolon; and
					(D)by adding at the end the
			 following new paragraph:
						
							(8)transmit a validly
				requested absentee ballot to an absent uniformed services voter or overseas
				voter, in the case where the request is received less than 45 days before an
				election for Federal office—
								(A)in accordance with State
				law; and
								(B)if practicable and as
				determined appropriate by the State, in a manner that expedites the
				transmission of such absentee
				ballot.
								.
					(2)by adding at the end the
			 following new subsection:
					
						(g)Hardship
				exemption
							(1)In
				generalIf the chief State election official determines that the
				State is unable to meet the requirement under subsection (a)(1) with respect to
				an election for Federal office due to an undue hardship described in paragraph
				(2)(B), the chief State election official shall request that the Presidential
				designee grant a waiver to the State of the application of such subsection.
				Such request shall include—
								(A)a recognition that the
				purpose of such subsection is to allow absent uniformed services voters and
				overseas voters enough time to vote in an election for Federal office;
								(B)an explanation of the
				hardship that indicates why the State is unable to transmit absent uniformed
				services voters and overseas voters an absentee ballot in accordance with such
				subsection;
								(C)the number of days prior
				to the election for Federal office that the State requires absentee ballots be
				transmitted to absent uniformed services voters and overseas voters; and
								(D)a comprehensive plan to
				ensure that absent uniformed services voters and overseas voters are able to
				receive absentee ballots which they have requested and submit marked absentee
				ballots to the appropriate State election official in time to have that ballot
				counted in the election for Federal office, which includes—
									(i)the steps the State will
				undertake to ensure that absent uniformed services voters and overseas voters
				have time to receive, mark, and submit their ballots in time to have those
				ballots counted in the election;
									(ii)why the plan provides
				absent uniformed services voters and overseas voters sufficient time to vote as
				a substitute for the requirements under such subsection; and
									(iii)the underlying factual
				information which explains how the plan provides such sufficient time to vote
				as a substitute for such requirements.
									(2)Approval of waiver
				requestAfter consulting with the Attorney General, the
				Presidential designee shall approve a waiver request under paragraph (1) if the
				Presidential designee determines each of the following requirements are
				met:
								(A)The comprehensive plan
				under subparagraph (D) of such paragraph provides absent uniformed services
				voters and overseas voters sufficient time to receive absentee ballots they
				have requested and submit marked absentee ballots to the appropriate State
				election official in time to have that ballot counted in the election for
				Federal office.
								(B)One or more of the
				following issues creates an undue hardship for the State:
									(i)The State’s primary
				election date prohibits the State from complying with subsection (a)(1).
									(ii)The State has suffered a
				delay in generating ballots due to a legal contest.
									(iii)The State Constitution
				prohibits the State from complying with such subsection.
									(3)Timing of
				waiver
								(A)In
				generalExcept as provided under subparagraph (B), a State that
				requests a waiver under paragraph (1) shall submit to the Presidential designee
				the written waiver request not later than 90 days before the election for
				Federal office with respect to which the request is submitted. The Presidential
				designee shall approve or deny the waiver request not later than 65 days before
				such election.
								(B)ExceptionIf
				a State requests a waiver under paragraph (1) as the result of an undue
				hardship described in paragraph (2)(B)(ii), the State shall submit to the
				Presidential designee the written waiver request as soon as practicable. The
				Presidential designee shall approve or deny the waiver request not later than 5
				business days after the date on which the request is received.
								(4)Application of
				waiverA waiver approved under paragraph (2) shall only apply
				with respect to the election for Federal office for which the request was
				submitted. For each subsequent election for Federal office, the Presidential
				designee shall only approve a waiver if the State has submitted a request under
				paragraph (1) with respect to such
				election.
							.
				(b)Runoff
			 electionsSection 102(a) of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–1(a)), as amended by subsection (a), is
			 amended—
				(1)in paragraph (7), by
			 striking and at the end;
				(2)in paragraph (8), by
			 striking the period at the end and inserting ; and; and
				(3)by adding at the end the
			 following new paragraph:
					
						(9)if the State declares or
				otherwise holds a runoff election for Federal office, establish a written plan
				that provides absentee ballots are made available to absent uniformed services
				voters and overseas voters in manner that gives them sufficient time to vote in
				the runoff
				election.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2010 and each succeeding election
			 for Federal office.
			6.Procedures for
			 Collection and Delivery of Marked Absentee Ballots of Absent Overseas Uniformed
			 Services Voters
			(a)In
			 GeneralThe Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.) is amended by
			 inserting after section 103 the following new section:
				
					103A.Procedures for
				Collection and Delivery of Marked Absentee Ballots of Absent Overseas Uniformed
				Services Voters
						(a)CollectionThe Presidential designee shall establish
				procedures for collecting marked absentee ballots of absent overseas uniformed
				services voters in regularly scheduled general elections for Federal office,
				including absentee ballots prepared by States and the Federal write-in absentee
				ballot prescribed under section 103, and for delivering the ballots to the
				appropriate State election officials.
						(b)Utilization of
				express mail delivery servicesUnder the procedures established
				under this section, the Presidential designee, working in conjunction with the
				United States Postal Service, shall implement procedures that provide absent
				uniformed services voters access to express mail delivery service for the
				purpose of mailing marked absentee ballots to the appropriate State election
				official. Such procedures shall ensure that the following requirements are
				met:
							(1)No postage
				requirementIn accordance with section 3406 of title 39, United
				States Code, such marked absentee ballots and other balloting materials are
				carried free of postage.
							(2)Date of
				mailingSuch marked absentee ballots are postmarked with a record
				of the date on which the ballot is mailed.
							(c)Absent Overseas
				Uniformed Services Voter DefinedIn this section, the term
				absent overseas uniformed services voter means an overseas voter
				described in section
				107(5)(A).
						.
			(b)Conforming
			 AmendmentSection 101(b) of such Act (42 U.S.C. 1973ff(b)) is
			 amended—
				(1)by striking
			 and at the end of paragraph (6);
				(2)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(8)carry out section 103A with respect to the
				collection and delivery of marked absentee ballots of absent overseas uniformed
				services voters in elections for Federal
				office.
						.
				(c)Tracking marked
			 ballotsSection 102 of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–1(a)), as amended by section 5, is
			 amended by adding at the end the following new subsection:
				
					(h)Tracking marked
				ballotsThe chief State election official, in coordination with
				local election jurisdictions, shall develop a free access system by which an
				absent uniformed services voter or overseas voter may determine whether the
				absentee ballot of the absent uniformed services voter or overseas voter has
				been received by the appropriate State election
				official.
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2010 and each succeeding election
			 for Federal office.
			7.Procedures for
			 Collection and Delivery of Marked Absentee Ballots of Absent Overseas Uniformed
			 Services Voters
			(a)In
			 GeneralThe Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.) is amended by
			 inserting after section 103 the following new section:
				
					103A.Procedures for
				Collection and Delivery of Marked Absentee Ballots of Absent Overseas Uniformed
				Services Voters
						(a)Establishment of
				proceduresThe Presidential
				designee shall establish procedures for collecting marked absentee ballots of
				absent overseas uniformed services voters in regularly scheduled general
				elections for Federal office, including absentee ballots prepared by States and
				the Federal write-in absentee ballot prescribed under section 103, and for
				delivering such marked absentee ballots to the appropriate State election
				officials.
						(b)Delivery to local
				election officials
							(1)In
				generalUnder the procedures established under this section, the
				Presidential designee shall implement procedures that facilitate the delivery
				of marked absentee ballots of absent uniformed services voters for regularly
				scheduled general elections for Federal office to the appropriate State
				election officials in accordance with this section.
							(2)Cooperation and
				coordination with the United States Postal ServiceThe
				Presidential designee shall carry out this section in cooperation and
				coordination with the United States Postal Service, and shall provide expedited
				mail delivery service for all such marked absentee ballots of absent uniformed
				services voters that are collected on or before the deadline described in
				paragraph (3) and then transferred to the United States Postal Service.
							(3)Deadline
				described
								(A)In
				generalExcept as provided in subparagraph (B), the deadline
				described in this paragraph is noon (in the location in which the ballot is
				collected) on the seventh day preceding the date of the regularly scheduled
				general election for Federal office.
								(B)Authority to establish
				alternative deadline for certain locationsIf the Presidential
				designee determines that the deadline described in subparagraph (A) is not
				sufficient to ensure timely delivery of the ballot under paragraph (1) with
				respect to a particular location because of remoteness or other factors, the
				Presidential designee may establish as an alternative deadline for that
				location the latest date occurring prior to the deadline described in
				subparagraph (A) which is sufficient to provide timely delivery of the ballot
				under paragraph (1).
								(4)No postage
				requirementIn accordance with section 3406 of title 39, United
				States Code, such marked absentee ballots and other balloting materials shall
				be carried free of postage.
							(5)Date of
				mailingSuch marked absentee ballots shall be postmarked with a
				record of the date on which the ballot is mailed.
							(c)Outreach for absent
				overseas uniformed services voters on proceduresThe Presidential
				designee shall take appropriate actions to inform individuals who are
				anticipated to be absent overseas uniformed services voters in a regularly
				scheduled general election for Federal office to which this section applies of
				the procedures for the collection and delivery of marked absentee ballots
				established pursuant to this section, including the manner in which such voters
				may utilize such procedures for the submittal of marked absentee ballots
				pursuant to this section.
						(d)Reports on utilization
				of procedures
							(1)Reports
				requiredNot later than 180 days after each regularly scheduled
				general election for Federal office to which this section applies, the
				Presidential designee shall submit to the relevant committees of Congress a
				report on the utilization of the procedures for the collection and delivery of
				marked absentee ballots established pursuant to this section during such
				election.
							(2)ElementsEach
				report under paragraph (1) shall include, for the general election covered by
				such report, a description of the utilization of the procedures described in
				that paragraph during such general election, including the number of marked
				absentee ballots collected and delivered under such procedures and the number
				of such ballots which were not delivered by the time of the closing of the
				polls on the date of the election (and the reasons such ballots were not so
				delivered).
							(3)Relevant committees of
				congress definedIn this subsection, the term relevant
				committees of Congress means—
								(A)the Committees on
				Appropriations, Armed Services, and Rules and Administration of the Senate;
				and
								(B)the Committees on
				Appropriations, Armed Services, and House Administration of the House of
				Representatives.
								(e)Absent overseas
				uniformed services voter definedIn this section, the term
				absent overseas uniformed services voter means an overseas voter
				described in section 107(5)(A).
						(f)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Presidential designee such sums as may be necessary to carry out this
				section.
						.
			(b)Conforming
			 AmendmentSection 101(b) of such Act (42 U.S.C. 1973ff(b)) is
			 amended—
				(1)by striking
			 and at the end of paragraph (6);
				(2)by striking the period at
			 the end of paragraph (7) and inserting ; and; and
				(3)by adding at the end the
			 following new paragraph:
					
						(8)carry out section 103A with respect to the
				collection and delivery of marked absentee ballots of absent overseas uniformed
				services voters in elections for Federal
				office.
						.
				(c)State
			 responsibilitiesSection 102(a) of such Act (42 U.S.C.
			 1973ff–1(a)), as amended by section 6, is amended—
				(1)in paragraph (8), by
			 striking and at the end;
				(2)in paragraph (9), by
			 striking the period at the end and inserting ; and; and
				(3)by adding the following
			 new paragraph:
					
						(10)carry out section
				103A(b)(1) with respect to the processing and acceptance of marked absentee
				ballots of absent overseas uniformed services
				voters.
						.
				(d)Tracking marked
			 ballotsSection 102 of such Act (42 U.S.C. 1973ff–1(a)), as
			 amended by section 6, is amended by adding at the end the following new
			 subsection:
				
					(h)Tracking marked
				ballotsThe chief State election official, in coordination with
				local election jurisdictions, shall develop a free access system by which an
				absent uniformed services voter or overseas voter may determine whether the
				absentee ballot of the absent uniformed services voter or overseas voter has
				been received by the appropriate State election
				official.
					.
			(e)Report on status of
			 implementation
				(1)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the individual designated under section 101(a) of the Uniformed
			 and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff(a)) shall submit to
			 the relevant committees of Congress a report on the status of the
			 implementation of the procedures established for the collection and delivery of
			 marked absentee ballots of absent overseas uniformed services voters under
			 section 103A of such Act, as added by subsection (a).
				(2)ElementsThe
			 report under paragraph (1) shall include a status of the implementation of such
			 procedures and a detailed description of the specific steps taken towards such
			 implementation for the regularly scheduled general election for Federal office
			 held in November 2010.
				(3)Relevant committees of
			 congress definedIn this subsection, the term relevant
			 committees of Congress has the meaning given such term in section
			 103A(d)(3) of the Uniformed and Overseas Citizens Absentee Voting Act, as added
			 by subsection (a).
				(f)Protecting voter
			 privacy and secrecy of absentee ballotsSection 101(b) of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff(b)), as
			 amended by subsection (b), is amended—
				(1)by striking
			 and at the end of paragraph (7);
				(2)by striking the period at
			 the end of paragraph (8) and inserting ; and; and
				(3)by adding at the end the
			 following new paragraph:
					
						(9)to the greatest extent
				practicable, take such actions as may be necessary—
							(A)to ensure that absent
				uniformed services voters who cast absentee ballots at locations or facilities
				under the jurisdiction of the Presidential designee are able to do so in a
				private and independent manner; and
							(B)to protect the privacy of
				the contents of absentee ballots cast by absentee uniformed services voters and
				overseas voters while such ballots are in the possession or control of the
				Presidential
				designee.
							.
				(g)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2010 and each succeeding election
			 for Federal office.
			78.Federal
			 write-in absentee ballot
			(a)Use in general,
			 special, primary, and runoff elections for Federal office
				(1)In
			 generalSection 103 of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–2) is amended—
					(A)in subsection
			 (a), by striking general elections for Federal office and
			 inserting general, special, primary, and runoff elections for Federal
			 office;
					(B)in subsection
			 (e), in the matter preceding paragraph (1), by striking a general
			 election and inserting a general, special, primary, or runoff
			 election for Federal office; and
					(C)in subsection
			 (f), by striking the general election each place it appears and
			 inserting the general, special, primary, or runoff election for Federal
			 office.
					(2)Effective
			 dateThe amendments made by this subsection shall take effect on
			 December 31, 2010, and apply with respect to elections for Federal office held
			 on or after such date.
				(b)Promotion and
			 expansion of useSection
			 103(a) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–2) is amended—
				(1)by striking
			 General.—The Presidential and inserting
			 “General.—
					
						(1)Federal
				write-in absentee ballotThe
				Presidential
						;
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Promotion and
				expansion of use of Federal write-in absentee ballots
							(A)In
				generalNot later than December 31, 2011, the Presidential
				designee shall adopt procedures to promote and expand the use of the Federal
				write-in absentee ballot as a back-up measure to vote in elections for Federal
				office.
							(B)Use of
				technologyUnder such procedures, the Presidential designee shall
				utilize technology to implement a system under which the absent uniformed
				services voter or overseas voter may—
								(i)enter the address
				of the voter or other information relevant in the appropriate jurisdiction of
				the State, and the system will generate a list of all candidates in the
				election for Federal office in that jurisdiction; and
								(ii)submit the
				marked Federal write-in absentee ballot by printing the ballot (including
				complete instructions for submitting the marked Federal write-in absentee
				ballot to the appropriate State election official and the mailing address of
				the single State office designated under section
				102(b)).
								.
				89.Prohibiting
			 refusal to accept voter registration and absentee ballot applications, marked
			 absentee ballots, and federal write-in absentee ballots for failure to meet
			 technicalcertain requirements
			(a)Voter
			 Registration and Absentee Ballot ApplicationsSection 102 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1), as
			 amended by section 67, is amended by adding at the
			 end the following new subsection:
				
					(i)Prohibiting
				Refusal To Accept Applications for Failure To Meet
				technicalcertain
				RequirementsA State shall not refuse to accept and process any
				otherwise valid voter registration application or absentee ballot application
				(including the official post card form prescribed under section 101) or marked
				absentee ballot submitted in any manner by an absent uniformed services voter
				or overseas voter solely on the basis of the following:
						(1)Notarization
				requirements.
						(2)Restrictions on
				paper type, including weight and size.
						(3)Restrictions on
				envelope type, including weight and
				size.
						.
			(b)Federal
			 Write-In Absentee BallotSection 103 of such Act (42 U.S.C.
			 1973ff–2) is amended—
				(1)by redesignating
			 subsection (f) as subsection (g); and
				(2)by inserting
			 after subsection (e) the following new subsection:
					
						(f)Prohibiting
				Refusal To Accept Ballot for Failure To Meet
				technicalcertain
				RequirementsA State shall not refuse to accept and process any
				otherwise valid Federal write-in absentee ballot submitted in any manner by an
				absent uniformed services voter or overseas voter solely on the basis of the
				following:
							(1)Notarization
				requirements.
							(2)Restrictions on
				paper type, including weight and size.
							(3)Restrictions on
				envelope type, including weight and
				size.
							.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2010 and each succeeding election
			 for Federal office.
			910.Federal Voting
			 Assistance Program Improvements
			(a)Federal voting
			 assistance program improvements
				(1)In
			 generalThe Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C.
			 13971973ff et seq.), as amended by
			 section 67, is amended by inserting after
			 section 103A the following new section:
					
						103B.Federal
				voting assistance program improvements
							(a)In
				generalThe Presidential designee shall develop standards for
				training, supporting, and emphasizing Voting Assistance Officers under the
				Federal Voting Assistance Program of the Department of Defense—
								(1)for all members of
				the uniformed services; and
								(2)on all
				installations and facilities of the uniformed services in the United States and
				overseas.
								(b)DutiesThe
				Presidential designee shall carry out the following duties:
								(1)Assign Senior
				Voting Assistance Officers as follows:
									(A)(i)Assign 1 Senior Voting
				Assistance Officer on each installation or facility and in each organization of
				the uniformed services, at the 0–6 level, to coordinate the programs conducted
				by subordinate units and tenant commands.
										(ii)To the extent
				practicable, subject to clause (iii), an individual assigned under this
				subparagraph as the Senior Voting Assistance Officer on an installation or
				facility or in an organization shall be an employee in a position at GS–12 or
				higher of the General Schedule, or, if a member of a uniformed service is so
				assigned, the member shall be in a pay grade of O–4 or higher.
										(iii)In the case
				where the number of individuals on the installation or facility or in the
				organization at the 0–6 level is less than 50, the Senior Voting Assistance
				Officer shall be assigned at the next highest level that has at least 50
				individual assigned to it.
										(iv)To the extent
				practicable, each individual assigned under this subparagraph shall notify
				individuals on the installation or facility or in the organization of the last
				date before a regularly scheduled general election for Federal office on which
				absentee ballots mailed from that installation, facility, or organization may
				reasonably be expected to be delivered in time to be counted in such
				election.
										(B)Assign 1 Senior
				Voting Assistance Officer to each reserve component at its headquarters
				level.
									(2)Designate and
				assign in writing 1 Voting Assistance Officer to each unit, installation, or
				facility of the uniformed services for every 50 members of a uniformed service
				permanently assigned to the unit, installation, or facility. A member of a
				uniformed service assigned under the preceding sentence shall hold a pay grade
				of not less than O–2 for officers or E–7 for enlisted personnel. Voting
				Assistance Officers assigned under this paragraph shall operate under the
				guidance of Senior Voting Assistance Officers assigned under paragraph
				(1).
								(3)Ensure that Voting
				Assistance Officers are available and equipped to—
									(A)personally assist
				absent uniformed services voters with respect to each election for Federal
				office; and
									(B)ensure that any
				absent uniformed services voter who appears to need assistance in reading or
				understanding the English language on voter registration or voting materials
				receives immediate assistance with balloting materials in the appropriate
				language.
									(4)Provide Voting
				Assistance Officers with time and resources needed to perform their voting
				assistance duties, especially during even-numbered years.
								(5)Develop online
				portals of information for use by Voting Assistance Officers—
									(A)for training
				purposes; and
									(B)to inform absent
				uniformed services voters regarding voter registration procedures and absentee
				ballot procedures to be used by such voters with respect to elections for
				Federal office.
									(6)Establish a
				program to notify absent uniformed services voters of voter registration
				information and resources, the availability of the Federal postcard
				application, and the availability of the Federal write-in absentee ballot on
				the military Global Network, and shall use the military Global Network to
				notify absent uniformed services voters of the foregoing 90, 60, and 30 days
				prior to each election for Federal office.
								(7)Include, in the
				standard forms provided to a new member of the uniformed services during
				in-processing upon arrival at installations and bases of the uniformed
				services, information on voter registration procedures and absentee ballot
				procedures to be used by absent uniformed services voters (including the
				official post card form prescribed under section 101).
								(8)Provide clear
				written notice and instructions for the absent uniformed services voter to
				change their address by submitting the official post card form prescribed under
				section 101 to the appropriate State election official.
								(9)Not later than
				December 31 of each year, transmit to the President and to Congress a report on
				the effectiveness of activities carried out under this section, including the
				activities and actions of the Federal Voting Assistance Program of the
				Department of Defense, a separate assessment of voter registration and
				participation by absent uniformed overseas voters, a separate assessment of
				voter registration and participation by overseas voters who are not members of
				the uniformed services, and a description of the cooperation between the States
				and the Federal Government in carrying out this section.
								(a)DutiesThe
				Presidential designee shall carry out the following duties:
								(1)Develop online portals of
				information to inform absent uniformed services voters regarding voter
				registration procedures and absentee ballot procedures to be used by such
				voters with respect to elections for Federal office.
								(2)Establish a program to
				notify absent uniformed services voters of voter registration information and
				resources, the availability of the Federal postcard application, and the
				availability of the Federal write-in absentee ballot on the military Global
				Network, and shall use the military Global Network to notify absent uniformed
				services voters of the foregoing 90, 60, and 30 days prior to each election for
				Federal office.
								(3)Not later than December
				31 of each year, transmit to the President and to Congress a report on the
				effectiveness of activities carried out under this section, including the
				activities and actions of the Federal Voting Assistance Program of the
				Department of Defense, a separate assessment of voter registration and
				participation by absent uniformed overseas voters, a separate assessment of
				voter registration and participation by overseas voters who are not members of
				the uniformed services, and a description of the cooperation between the States
				and the Federal Government in carrying out this section.
								(b)Assessment of
				effectiveness of voting assistance officer programNot later than
				90 days after the date of enactment of this subsection, the Presidential
				designee shall submit to Congress a report containing the following:
								(1)A thorough and complete
				assessment of whether the Voting Assistance Officer Program of the Department
				of Defense, as configured and implemented as of such date of enactment, is
				effectively assisting members of the Armed Forces in exercising their right to
				vote.
								(2)An inventory and
				explanation of any areas of voter assistance in which such Program has failed
				to accomplish its stated objectives and effectively assist members of the Armed
				Forces in exercising their right to vote.
								(3)A detailed plan for the
				implementation of a new program to replace such Program and supplement, as
				needed, voter assistance activities required to be performed under this
				section.
								(c)Clarification
				regarding other duties and obligationsNothing in this section
				shall relieve the Presidential designee of their duties and obligations under
				any directives or regulations issued by the Department of Defense, including
				the Department of Defense Directive 1000.04 (or any successor directive or
				regulation) that is not inconsistent or contradictory to the provisions of this
				section.
							(d)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Federal Voting Assistance Program of the Department of Defense
				(or a successor
				program) such sums as are necessary for purposes of carrying out
				this
				section.
							.
				(2)Conforming
			 AmendmentsSection 101 of such Act (42 U.S.C. 1973ff), as amended
			 by section 67, is amended—
					(A)in subparagraph
			 (b)—
						(i)by
			 striking and at the end of paragraph
			 (7)(8);
						(ii)by
			 striking the period at the end of paragraph
			 (8)(9) and inserting ;
			 and; and
						(iii)by adding at
			 the end the following new paragraph:
							
								(9)(10)carry out section 103B with respect to
				Federal Voting Assistance Program
				Improvements.
								;
				and
						(B)by adding at the
			 end the following new subsection:
						
							(d)Authorization of appropriations for
				carrying out Federal Voting Assistance Program ImprovementsThere are authorized to be appropriated to
				the Presidential designee such sums as are necessary for purposes of carrying
				out subsection (b)(9)(10).
							.
					(b)Treatment of
			 military pay, personnel, and identification offices and certain other offices
			 as voter registration agenciesSection 102 of the Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1), as amended by
			 section 8, is amended by adding at the end the following new subsection:
				
					(j)Treatment of
				military pay, personnel, and identification offices and certain offices as
				voter registration agencies
						(1)Pay, personnel,
				and identification offices of the Department of DefenseEach
				State and the Secretary of Defense shall jointly develop and implement
				procedures for persons to apply to register to vote at pay, personnel, and
				identification offices of the Department of Defense. A pay, personnel, or
				identification office of the Department of Defense shall be considered to be a
				voter registration agency designated under section 7(a)(2) of the National
				Voter Registration Act of 1993 for all purposes of such Act.
						(2)Designation of
				certain offices at the installation level
							(A)In
				generalA Secretary of a military department may designate an
				office at the installation level, consistent across every installation of the
				department of the Secretary concerned, to serve as a voter registration agency
				for that department. An office designated by the Secretary concerned under the
				preceding sentence shall be considered to be a voter registration agency
				designated under section 7(a)(2) of such Act for all purposes of such
				Act.
							(B)Definition of
				military department and secretary concernedIn this paragraph,
				the terms military department and Secretary concerned
				have the meaning given such terms in paragraphs (8) and (9), respectively, of
				section 101 of title 10, United States Code.
							(3)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				subsection.
						.
			(b)Voter registration
			 assistance for absent uniformed services votersSection 102 of
			 the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1),
			 as amended by section 9, is amended by adding at the end the following new
			 subsection:
				
					(j)Voter registration
				assistance for absent uniformed services voters
						(1)Designating an office
				as a voter registration agency on each installation of the armed
				forcesNot later than 180 days after the date of enactment of
				this subsection, each Secretary of a military department shall take appropriate
				actions to designate an office on each installation of the Armed Forces under
				the jurisdiction of such Secretary (excluding any installation in a theater of
				combat), consistent across every installation of the department of the
				Secretary concerned, to provide each individual described in paragraph
				(3)—
							(A)written information on
				voter registration procedures and absentee ballot procedures (including the
				official post card form prescribed under section 101);
							(B)the opportunity to
				register to vote in an election for Federal office;
							(C)the opportunity to update
				the individual’s voter registration information, including clear written notice
				and instructions for the absent uniformed services voter to change their
				address by submitting the official post card form prescribed under section 101
				to the appropriate State election official; and
							(D)the opportunity to
				request an absentee ballot under this Act.
							(2)Development of
				proceduresEach Secretary of a military department shall develop,
				in consultation with each State and the Presidential designee, the procedures
				necessary to provide the assistance described in paragraph (1).
						(3)Individuals
				describedThe following individuals are described in this
				paragraph:
							(A)An absent uniformed
				services voter—
								(i)who is undergoing a
				permanent change of duty station;
								(ii)who is deploying
				overseas for at least 6 months;
								(iii)who is or returning
				from an overseas deployment of at least 6 months; or
								(iv)who at any time requests
				assistance related to voter registration.
								(B)All other absent
				uniformed services voters (as defined in section 107(1)).
							(4)Timing of provision of
				assistanceThe assistance described in paragraph (1) shall be
				provided to an absent uniformed services voter—
							(A)described in clause (i)
				of paragraph (3)(A), as part of the administrative in-processing of the member
				upon arrival at the new duty station of the absent uniformed services
				voter;
							(B)described in clause (ii)
				of such paragraph, as part of the administrative in-processing of the member
				upon deployment from the home duty station of the absent uniformed services
				voter;
							(C)described in clause (iii)
				of such paragraph, as part of the administrative in-processing of the member
				upon return to the home duty station of the absent uniformed services
				voter;
							(D)described in clause (iv)
				of such paragraph, at any time the absent uniformed services voter requests
				such assistance; and
							(E)described in paragraph
				(3)(B), at any time the absent uniformed services voter requests such
				assistance.
							(5)Pay, personnel, and
				identification offices of the Department of DefenseThe Secretary
				of Defense may designate pay, personnel, and identification offices of the
				Department of Defense for persons to apply to register to vote, update the
				individual’s voter registration information, and request an absentee ballot
				under this Act.
						(6)Treatment of offices
				designated as voter registration agenciesAn office designated
				under paragraph (1) or (5) shall be considered to be a voter registration
				agency designated under section 7(a)(2) of the National Voter Registration Act
				of 1993 for all purposes of such Act.
						(7)Outreach to absent
				uniformed services votersThe Secretary of each military
				department or the Presidential designee shall take appropriate actions to
				inform absent uniformed services voters of the assistance available under this
				subsection including—
							(A)the availability of voter
				registration assistance at offices designated under paragraphs (1) and (5);
				and
							(B)the time, location, and
				manner in which an absent uniformed voter may utilize such assistance.
							(8)Reports
							(A)Report on status of
				implementation
								(i)Report
				requiredNot later than 180 days after the date of enactment of
				this subsection, the Secretary of each military department or the Presidential
				designee shall submit to the relevant committees of Congress a report on the
				status of the implementation of this subsection.
								(ii)ElementsThe
				report under clause (i) shall include a detailed description of the specific
				steps taken towards the implementation of this subsection, including the
				designation of offices under paragraphs (1) and (5).
								(B)Report on utilization
				of voter registration assistance
								(i)Reports
				requiredNot later than 1 year after the date of the enactment of
				this subsection, the Secretary of each military department or the Presidential
				designee shall submit to the relevant committees of Congress a report on the
				utilization of voter registration assistance provided under this
				subsection.
								(ii)ElementsThe
				report under clause (i) shall include—
									(I)a description of the
				specific programs implemented by each military department of the Armed Forces
				pursuant to this subsection; and
									(II)the number of absent
				uniformed services voters who utilized voter registration assistance provided
				under this section.
									(9)DefinitionsIn
				this subsection:
							(A)Military department and
				Secretary concernedThe terms military department
				and Secretary concerned have the meaning given such terms in
				paragraphs (8) and (9), respectively, of section 101 of title 10, United States
				Code.
							(B)Relevant committees of
				CongressThe term relevant committees of Congress
				means—
								(i)the Committees on
				Appropriations, Armed Services, and Rules and Administration of the Senate;
				and
								(ii)the Committees on
				Appropriations, Armed Services, and House Administration of the House of
				Representatives.
								(10)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				subsection.
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2010 and each succeeding election
			 for Federal office.
			1011.Development of
			 standards for reporting and storing certain data
			(a)In
			 generalSection 101(b) of such Act (42 U.S.C. 1973ff(b)), as
			 amended by section 910, is amended—
				(1)by striking
			 and at the end of paragraph
			 (8)(9);
				(2)by striking the
			 period at the end of paragraph
			 (9)(10) and inserting ;
			 and; and
				(3)by adding at the
			 end the following new paragraph:
					
						(10)(11)working with the Election Assistance
				Commission and the chief State election official of each State, develop
				standards—
							(A)for States to report data on the number of
				absentee ballots transmitted and received under section 102(c) and such other
				data as the Presidential designee determines appropriate; and
							(B)for the Presidential designee to store the
				data
				reported.
							.
				(b)Conforming
			 amendmentSection 102(a) of such Act (42 U.S.C. 1973ff–1(a)), as
			 amended by section 57, is amended—
				(1)in paragraph (9),
			 by striking and at the end;
				(2)in paragraph
			 (10), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(11)report data on
				the number of absentee ballots transmitted and received under section 102(c)
				and such other data as the Presidential designee determines appropriate in
				accordance with the standards developed by the Presidential designee under
				section 101(b)(10)(11).
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2010 and each succeeding election
			 for Federal office.
			12.Repeal of provisions
			 relating to use of single application for all subsequent elections
			(a)In
			 generalSubsections (a) through (d) of section 104 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–3) are
			 repealed.
			(b)Conforming
			 amendmentsThe Uniformed and Overseas Citizens Absentee Voting
			 Act (42 U.S.C. 1973ff et seq.) is amended—
				(1)in section 101(b)—
					(A)in paragraph (2), by
			 striking , for use by States in accordance with section 104;
			 and
					(B)in paragraph (4), by
			 striking for use by States in accordance with section 104;
			 and
					(2)in section 104, as
			 amended by subsection (a)—
					(A)in the section heading,
			 by striking Use of single
			 application for all subsequent elections and inserting
			 Prohibition of refusal of
			 applications on grounds of early submission;
			 and
					(B)in subsection (e), by
			 striking (e) Prohibition
			 of refusal of applications on grounds of early
			 submission.—.
					1113.Annual report
			 on enforcementSection 105 of
			 the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973f–4) is
			 amended—
			(1)by striking The Attorney and
			 inserting (a) In
			 general.—The Attorney; and
			(2)by adding at the
			 end the following new subsection:
				
					(b)Report to
				congressNot later than December 31 of each year, the Attorney
				General shall submit to Congress an annual report on any civil action brought
				under subsection (a) during the preceding
				year.
					.
			1214.Requirements
			 payments
			(a)Use of
			 fundsSection 251(b) of the Help America Vote Act of 2002 (42
			 U.S.C. 15401(b)) is amended—
				(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3); and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)Activities
				under Uniformed and Overseas Citizens Absentee Voting ActA State
				shall use a requirements payment made using funds appropriated pursuant to the
				authorization under section 257(4) only to meet the requirements under the
				Uniformed and Overseas Citizens Absentee Voting Act
				imposed as a result of the provisions of and amendments made by the
				Military and Overseas Voter Empowerment
				Act.
						.
				(b)Requirements
				(1)State
			 planSection 254 of the Help America Vote Act of 2002 (42 U.S.C.
			 15404) is amended—
					(A)in subsection
			 (a), by striking The State and inserting Subject to
			 subsection (c), the State;
					(B)by redesignating
			 subsection (c) as subsection (d); and
					(C)by inserting
			 after subsection (b) the following new subsection:
						
							(c)State plan for
				certain requirements paymentsIn the case
				ofIn the case
				where a State is seeking a requirements payment made using funds
				appropriated pursuant to the authorization under section 257(4), the State plan
				shall contain a description of how the State will use such requirements payment
				to meet the requirements under the Uniformed and Overseas Absentee Voting Act
				imposed as a result of the provisions of and amendments made by the
				Military and Overseas Voter Empowerment
				Act.
							.
					(2)Conforming
			 amendmentsSection 253(b) of the Help America Vote Act of 2002
			 (42 U.S.C. 15403(b)) is amended—
					(A)in paragraph
			 (1)(A), by striking section 254 and inserting subsection
			 (a) of section 254 (or, in the case
			 ofin the case
			 where a State is seeking a requirements payment made using funds
			 appropriated pursuant to the authorization under section 257(4), subsection (c)
			 of such section); and
					(B)in paragraph
			 (2)—
						(i)by striking
			 (2) The State and inserting (2)(A) Subject to
			 subparagraph (B), the State; and
						(ii)by inserting
			 after subparagraph (A), as added by clause (i), the following new
			 subparagraph:
							
								(B)The requirement under subparagraph (A)
				shall not apply in the case of a requirements payment made using funds
				appropriated pursuant to the authorization under section
				257(4).
								.
						(c)AuthorizationSection
			 257 of the Help America Vote Act of 2002 (42 U.S.C. 15407) is amended by adding
			 at the end the following new paragraph:
				
					(4)For fiscal year
				2010 and subsequent fiscal years, such sums as are necessary for purposes of
				making requirements payments to States to carry out the activities described in
				section
				251(b)(3).
					.
			1315.Technology
			 pilot program
			(a)DefinitionsIn
			 this section:
				(1)Absent
			 uniformed services voterThe term absent uniformed services
			 voter has the meaning given such term in section 107(a) of the Uniformed
			 and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.).
				(2)Overseas
			 voterThe term overseas voter has the meaning given
			 such term in section 107(5) of such Act.
				(3)Presidential
			 designeeThe term Presidential designee means the
			 individual designated under section 101(a) of such Act.
				(b)Establishment
				(1)In
			 generalThe Presidential designee may establish 1 or more pilot
			 programs under which the feasibility of new election technology is tested for
			 the benefit of absent uniformed services voters and overseas voters claiming
			 rights under the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff et seq.).
				(2)Design and
			 conductThe design and conduct of a pilot program established
			 under this subsection—
					(A)shall be at the
			 discretion of the Presidential designee; and
					(B)shall not
			 conflict with or substitute for existing laws, regulations, or procedures with
			 respect to the participation of absent uniformed services voters and military
			 voters in elections for Federal office.
					(c)ConsiderationsIn
			 conducting a pilot program established under subsection (b), the Presidential
			 designee may consider the following issues:
				(1)The transmission
			 of electronic voting material across military networks.
				(2)Virtual private
			 networks, cryptographic voting systems, centrally controlled voting stations,
			 and other information security techniques.
				(3)The transmission
			 of ballot representations and scanned pictures in a secure manner.
				(4)Capturing,
			 retaining, and comparing electronic and physical ballot representations.
				(5)Utilization of
			 voting stations at military bases.
				(6)Document delivery
			 and upload systems.
				(7)The functional
			 effectiveness of the application or adoption of the pilot program to
			 operational environments, taking into account environmental and logistical
			 obstacles and State procedures.
				(d)ReportsThe
			 Presidential designee shall submit to Congress reports on the progress and
			 outcomes of any pilot program conducted under this subsection, together with
			 recommendations—
				(1)for the conduct
			 of additional pilot programs under this section; and
				(2)for such
			 legislation and administrative action as the Presidential designee determines
			 appropriate.
				(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
			
	
		July 16, 2009
		Reported with amendments
	
